        Case 3:13-cv-00257-JAM Document 324 Filed 11/20/18 Page 1 of 10



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

FREDERICK KLORCZYK, JR., as co-administrator : CIVIL ACTION NO. 3:13-cv-00257-JAM
of the Estate of Christian R. Klorczyk, et al., :
                                                :
                               Plaintiffs,      :
                                                :
vs.                                             :
                                                :
SEARS, ROEBUCK AND CO., et al.,                 :
                                                :
                               Defendants.      : NOVEMBER 20, 2018

REPLY TO PLAINTIFFS’ OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
BY SFC AND SFA ON THE GROUNDS THAT THEY WERE NOT IN THE STREAM
             OF COMMERCE FOR THE SUBJECT PRODUCT

       The Plaintiffs’ opposition rarely even mentions Shinn Fu Corporation (“SFC”), and

marshals absolutely no evidence to show that SFC was a “product seller” with respect to the

subject jack stand. It is now clear that SFC, which did not sell automotive DIY products during

the relevant period, and never sold any Craftsman products, is entitled to summary judgment.

       While the Plaintiffs focus primarily on Shinn Fu Company of America (“SFA”), they

have no evidence to establish that SFA was a “product seller” of the stand, either. Admittedly,

SFA sold a similar (but not the same) jack stand under a different brand name in the past; SFA

was sometimes copied on communications between MVP, the distributor, and Sears, the retailer;

and SFA had a contract with MVP to handle its customer support hotline in the United States.

None of these limited activities, however, make SFA liable for the Craftsman 50163 jack stand at

issue in this case, which SFA undisputedly did not design, manufacture, advertise, or sell.

Further, there is no evidence that SFA derived any financial benefit from the subject jack stand

— which is the only product that matters in this case — and, in line with the precedent cited by

both the Plaintiffs and the Defendants, SFA therefore cannot be held liable.
         Case 3:13-cv-00257-JAM Document 324 Filed 11/20/18 Page 2 of 10



I.      IT IS NOW CRYSTAL CLEAR THAT THERE IS NO EVIDENTIARY BASIS TO
        KEEP SFC IN THIS CASE

        The Plaintiffs’ first argument regarding SFC is based on the irrelevant proposition that it

is controlled by the same two families as the other non-Sears Defendants, “who are bound

together by blood and marriage.” This, of course, has nothing to do with whether SFC was in the

stream of commerce for the jack stand at issue, and it is telling that the Plaintiffs chose to lead

off with this red herring. The fact that SFC’s ownership or directors may overlap with the other

Defendants is immaterial, pursuant to the well-developed body of case law that SFC cited in its

prior brief.    See, e.g., United States v. Bestfoods, 524 U.S. 51, 61, 69 (1998); SFA Folio

Collections, Inc. v. Bannon, 217 Conn. 220, 232 (1991).

        The Plaintiffs then make the point that SFC markets itself as being affiliated with the

other non-Sears Defendants, without reference to the subject jack stand, which also does not

matter.1 Then, SFC is not mentioned again for several pages, until the Plaintiffs make the point

that it shared insurance coverage with SFA and MVP, which also has nothing to do with whether

SFC was in the stream of commerce for the subject product.

        Later, on pages 16 through 19 of their brief, the Plaintiffs point out that SFC was

included in email correspondence regarding the launch of a new jack stand program with Sears,

years before the subject jack stand was sold. On pages 22 through 24, the Plaintiffs argue that

SFC reviewed some jack stand manuals, but they cite no evidence that SFC reviewed this jack

stand’s manual, and they cite testimony from MVP’s corporate representative that MVP prepared

the subject manual. Once again, none of this implicates SFC as being a product seller in the

stream of commerce for the product at issue.


1
 Regarding the Powerpoint presentation on which much of the Plaintiffs’ argument is based, they have admitted that
SFC’s 30(b)(6) representative testified that the presentation showcased a business network of “independently run”
businesses that sometimes bought and sold products to one another. (ECF No. 305 ¶¶ 37-40.)

                                                        2
        Case 3:13-cv-00257-JAM Document 324 Filed 11/20/18 Page 3 of 10



       To recap, the sum total of the Plaintiffs’ evidence that SFC is a proper Defendant in this

case, after over five years of litigation and extensive discovery, is: (1) SFC has some overlapping

owners and directors with the other non-Sears Defendants; (2) SFC marketed itself as being

affiliated with other companies including the non-Sears Defendants; (3) SFC was covered under

the same insurance policy as SFA and MVP for a time; (4) SFC was included in communications

with Sears regarding the launching of a new jack stand program in 2006, five years before the

sale of the subject jack stand; and (5) SFC may have had a role in reviewing some jack stand

manuals, but not the Craftsman 50163 manual. Ultimately, none of the Plaintiffs’ evidence

comes anywhere close to establishing that SFC was in the stream of commerce for the subject

jack stand. Accordingly, SFC should now be extricated from this litigation, in which it has been

embroiled for over half a decade despite the complete dearth of evidence that it was in any way

involved with the allegedly-defective product.

II.    SFA DERIVED NO FINANCIAL BENEFIT FROM THE JACK STAND’S SALE
       AND WAS NOT SUFFICIENTLY INVOLVED WITH THE SUBJECT JACK
       STAND TO BE HELD LIABLE

       One important and fundamental point overarches the Plaintiffs’ entire argument with

respect to SFA — in all of the cases on which they rely, the putative defendant received a direct

financial benefit from the sale of the subject product, and that is a key point distinguishing this

case from those cases. All of the cases cited by the Plaintiffs on this point deal with defendants

far more involved in placing the subject product in the stream of commerce, and all of them

received an economic benefit from the sale:

              In Lawton v. CBS Corp., No. CV10-5029354-S, 2015 Conn. Super.
               LEXIS 1908, at *11-12 (Conn. Super. Ct. July 23, 2015), the court held
               that the defendant may have been involved in placing an asbestos-
               containing separator into the stream of commerce.




                                                 3
        Case 3:13-cv-00257-JAM Document 324 Filed 11/20/18 Page 4 of 10



              In Acquarulo v. A.O. Smith Corp., No. CV09-5024498-S, 2011 Conn.
               Super. LEXIS 3313 (Conn. Super. Ct. Dec. 30, 2011), the defendant
               owned the patent for the subject product; provided detailed specifications
               for it; directed the use of a particular supplier; performed periodic testing;
               handled packaging, labeling, and warnings; and displayed its trademark
               number and name on each product.

              In Olivia v. Bristol-Myers Squibb Co., No. 3-05-cv-00486 (JCH), 2005
               U.S. Dist. LEXIS 35881 (D. Conn. Dec. 15, 2005), the Court held that the
               pharmaceutical sales representative who actually sold the subject product,
               and received a substantial economic benefit from promoting the product
               and convincing the plaintiff’s doctor to prescribe it, was a product seller.

              In Svege v. Mercedes-Benz Credit Corp., 329 F. Supp. 2d 272, 278 (D.
               Conn. 2004), the defendant developed a program to finance dealer
               inventory, promoted Freightliner sales, and actually took title to the
               vehicles leased to end users.

              The defendant in Rodia v. Tesco Corp., 11 Conn. App. 391, 396 (1987),
               had a duty to maintain and repair the subject forklift.

None of the defendants in these cases was as far removed from the stream of commerce as SFA.

       The only other case cited by the Plaintiffs to advocate for a more expansive definition of

“product sellers” was Pitterman v. General Motors, LLC, No. NO. 3:14-CV-00967 (JCH), 2018

U.S. Dist. LEXIS 89587 (D. Conn. Apr. 18, 2018), where the defendant, “New GM” was a

corporate successor who purchased assets and assumed liabilities from the product seller “Old

GM.” This is unquestionably far afield from the present set of facts, and the Plaintiffs cannot

point to any cases where a company was held to be a product seller where its involvement with

the subject product was as attenuated as SFA’s role with the jack stand in this case.

       The Plaintiffs’ opposition is very focused on the fact that SFA sold a similar jack stand,

Pro-Lift model T6904, even though it is readily apparent that this does not make SFA a “product

seller” of the Craftsman 50163 jack stand. Further, the Plaintiffs’ concede, at page 14 of their

Opposition, that Wei Fu actually designed and manufactured the T6904, subject to SFA’s

approval. Then, on that same page, the Plaintiffs admit that Wei Fu designed this jack stand,

                                                 4
         Case 3:13-cv-00257-JAM Document 324 Filed 11/20/18 Page 5 of 10



which had a heavier and thicker base frame. The Plaintiffs point, set forth on pages 20 and 21,

that the Wei Fu factory sometimes used the same internal designation for invoices and purchase

orders of T6904 jack stands and Craftsman 50163 jack stands, is rendered completely ineffectual

by the concession that these were actually different jack stands with different specifications for

their bases. There is no precedent allowing SFA to be deemed in the stream of commerce for

this jack stand because it sold a similar but distinct prior jack stand under a different brand name

that it did not even design itself.2 In the context of jack stands, the fact that SFA sold a similar

model is even less significant than usual because essentially all ratchet-and-pawl jack stands

have the same basic design, with size and specification variations.

        Pages 17 through 20 of the Plaintiffs’ Opposition describe extensive emails showing that

Wu Ching Yaen, whom the Plaintiffs describe as a “Wei Fu R&D engineer,” coordinated the

50163 jack stands’ design. These Plaintiffs’ make much of the fact that SFA was kept in the

loop on these communications and may have facilitated the flow of information in some

instances, while overlooking the crucial point that these emails actually confirm that Wei Fu

designed the product.

        The Plaintiffs go on to discuss the 50163’s product manual — first and most importantly,

they concede, as they must, that MVP’s designated representative testified that MVP prepared

the manual based on other Sears jack stand manuals. Nonetheless, the Plaintiffs emphasize that

SFA drafted the content for a similar jack stand’s manual, the Pro-Lift T6904, and point out that

their paid fact witness Roger Claypool testified that SFA used to draft the manuals for jack

stands imported by MVP. Earlier in the brief, however, the Plaintiffs acknowledged that Roger

Claypool left SFA in 2008. Upon a detailed review of the cited testimony from Mr. Claypool’s


2
 The cited testimony of Roger Claypool, that SFA developed and designed jack stands when he worked there in
2008, is even less effectual, because he said nothing about the subject Craftsman 50163 stands.

                                                    5
        Case 3:13-cv-00257-JAM Document 324 Filed 11/20/18 Page 6 of 10



transcript, he did not specify at all which manuals SFA drafted, and certainly did not mention

Craftsman manuals or the 50163 jack stand in particular. While the Plaintiffs went on to cite the

testimony of Ryan Jorgensen, one of SFA’s 30(b)(6) witnesses, that he “believed” the manual

“would have been created at SFA,” they failed to point out that Mr. Jorgensen testified clearly

that SFA did not play any role in determining the manuals’ content, and later testified that he did

not know who actually created the Craftsman 50163 manual. (R. Jorgensen Dep. Tr. pp. 39:7-9,

123:3-14, Ex. A.) The Plaintiffs’ argument regarding the manual failed to point out that the only

specific evidence regarding the manual came from MVP’s Rule 30(b)(6) representative, who

testified that MVP designer Addy Law was responsible for drafting the product manual, which

was then given to MVP engineer Ivan Chan for review; and Wei Fu’s 30(b)(6) representative,

who testified that Wei Fu worked with MVP to obtain all necessary content and print the product

manuals. (ECF No. 305 ¶¶ 17-23.)

       The Plaintiffs conclude by pointing out the customer support number listed in the manual

connects to SFA, but this is explained by the operative contractual agreement between MVP and

SFA. The controlling nature of this agreement was admitted by the Plaintiffs (ECF No. 305 ¶¶

30-31), and the agreement provided SFA fees in exchange for assisting with customer support in

the United States. The operation of this hotline does not somehow place SFA in the stream of

commerce for the jack stands.

       Analyzing SFA’s involvement with respect to the Craftsman 50163 jack stands, which

was tangential at best, against the relevant factors considered by the Connecticut Supreme Court

in Burkert and lower courts in subsequent decisions, it is apparent that SFA should not be

deemed a product seller in this case:

              SFA did not derive any economic benefit at all, let alone a “substantial
               economic benefit,” from the sale of the Plaintiffs’ jack stand;

                                                6
        Case 3:13-cv-00257-JAM Document 324 Filed 11/20/18 Page 7 of 10




              SFA did not participate in marketing, advertising, or creating consumer
               demand for the product — Sears, the retailer, was quite plainly responsible
               for marketing, advertising, and consumer sales.

              SFA undisputedly never took title to the product.

              As to SFA’s knowledge and control of the product, SFA undoubtedly
               knew about the product, and about ratchet-and-pawl jack stands in general,
               but had no control whatsoever over this product.

              SFA certainly sold similar products, but this is insignificant because all
               ratchet-and-pawl jack stands are similar.

              SFA certainly did not develop the market for ratchet-and-pawl jack stands.
               Based on the website and marketing materials cited by the Plaintiffs, SFA
               was not even formed until well after ratchet-and-pawl jack stands had
               already become popular.

              SFA did not market these jack stands under its name, nor did it provide
               any assurances regarding the jack stands.

              SFA did not provide detailed specifications for the jack stands.

              SFA was not responsible for warnings, packaging, or labeling.

              SFA was not “significantly involved” in bringing the product to market,
               where Sears obtained the jack stands directly from MVP after Wei Fu took
               responsibility for design and manufacture. The fact that SFA was copied
               on emails regarding the jack stands does not constitute “significant
               involvement.”

              SFA did not play a significant role in the jack stand’s design. The
               evidence that the Plaintiffs submitted, in line with the evidence that SFA
               and SFC submitted, shows that Wei Fu was responsible for the design.

(See Factors Listed in Plaintiffs’ Opposition at p. 27.)

       Overall, in response to SFA’s clear argument as to why it was not in the stream of

commerce for the subject jack stands, as it undisputedly did not design, manufacture, or sell

them, the Plaintiffs could not articulate a single salient reason why SFA should remain in this

case. Instead, they have taken the shotgun approach, which is equally unavailing where none of


                                                  7
        Case 3:13-cv-00257-JAM Document 324 Filed 11/20/18 Page 8 of 10



their evidence would be sufficient to allow a jury to find that SFA was a “product seller” of the

subject stands under the controlling standard.

IV.    THE PLAINTIFFS HAVE ADMITTED MOST ALL OF THE KEY FACTS
       ESTABLISHING SFC’S AND SFA’S RIGHT TO SUMMARY JUDGMENT

       As a final point, the Plaintiffs’ responses to the Local Rule 56(a)(1) statement of facts

conclusively establish nearly all of the elements needed to vest SFC’s and SFA’s right to

summary judgment. First and foremost, the Plaintiffs admitted that Sears ordered the product

from MVP and that MVP shipped the product directly to Sears (ECF No. 305 ¶¶ 7, 9).

       The Plaintiffs also made the crucial admission that Kathryn Guerra, Sears’ Rule 30(b)(6)

witness, testified that the stands were designed and manufactured by MVP for Sears, and that

Wei Fu was the producing factory. (ECF No. 305 ¶¶ 11-12.) They also admitted that SFC’s

Rule 30(b)(6) witness testified that SFC did not, make, test, sell, or distribute the jack stand, and

that SFC did not sell any automotive DIY products, nor any Craftsman products, from 2008 to

2017. (ECF No. 305 ¶¶ 13-14.) Likewise, they admitted that SFA’s Rule 30(b)(6) witness

testified that he did not believe SFA was in the sales chain for any Sears jack stands between

2008 and 2011, and that SFA did not design the jack stands. (ECF No. 305 ¶¶ 15, 16.) They

even admitted that Wei Fu’s Rule 30(b)(6) witness testified that Wei Fu designed the jack stands,

with Sears’ approval, and without any involvement from SFC, and that Wei Fu made the jack

stands and worked with MVP to produce the product manuals. (ECF No. 305 ¶¶ 17-19.)

Regarding MVP, they admitted that its 30(b)(6) witness testified that MVP sold the jack stands

directly to Sears; that SFA was not part of the transaction and did not buy or sell model 50163

jack stands during the relevant period; and that MVP’s designer was responsible for drafting the

product manual, which was then given to MVP’s engineer for review. (ECF No. 305 ¶¶ 20-23.)




                                                 8
          Case 3:13-cv-00257-JAM Document 324 Filed 11/20/18 Page 9 of 10



          Lastly, as to the crucial assertions that SFC and SFA “did not design, manufacture,

import, wholesale, distribute, or retail” the subject jack stand, the Plaintiffs refused to respond.

(ECF No. 305 ¶¶ 41-42.)         Instead, they objected, claiming that these assertions are “legal

inclusions” [sic] or “opinions,” when they are quite plainly facts. It is apparent that the Plaintiffs

refused to respond because they could not honestly deny these facts, and admitting them would

eviscerate their opposition. This Court should nonetheless treat their refusals to respond as

admissions.

V.        CONCLUSION — THE PLAINTIFFS HAVE NO PROOF TO SATISFY THE
          CELOTEX STANDARD

          Under the standard set forth in Celotex and its progeny, the Plaintiffs’ Opposition makes

it clear that they cannot marshal enough evidence to allow any reasonable jury to find that they

have satisfied the essential element of their claim that SFC and SFA were product sellers in the

stream of commerce for the jack stand at issue. They are accordingly entitled to summary

judgment, for all of the reasons set forth in this reply and in their prior motion and memorandum

of law.


                                               DEFENDANTS,
                                               SHINN FU CORPORATION and
                                               SHINN FU COMPANY OF AMERICA, INC.,

                                               By:       /s/ Steven J. Zakrzewski
                                                      Dennis O. Brown, Esq. (ct04598)
                                                      Steven J. Zakrzewski, Esq. (ct28934)
                                                      Gordon & Rees, LLP
                                                      95 Glastonbury Blvd., Suite 206
                                                      Glastonbury, CT 06033
                                                      (860) 278-7448
                                                      (860) 560-0185 (fax)
                                                      dbrown@gordonrees.com
                                                      szakrzewski@gordonrees.com



                                                  9
                         Case 3:13-cv-00257-JAM Document 324 Filed 11/20/18 Page 10 of 10



                                                  CERTIFICATE OF SERVICE

                         I hereby certify that on November 20, 2018, the foregoing was electronically filed and

                  served by mail on anyone unable to receive notice of electronic filing. Notice of this filing will

                  be sent by email to all parties by operation of the Court’s electronic filing system or by mail on

                  anyone unable to receive notice of electronic filing as indicated in the Notice of Electronic

                  Filing. Parties may access this document through the Court’s CM/ECF System.




                                                                      /s/ Steven J. Zakrzewski
                                                               Steven J. Zakrzewski




1097376/40891513v.1
                                                                 10
